      


 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
 7       ALISHA R SILBAUGH,

 8                   Plaintiffs,                       Case No. C18-1261RSM
 9                      v.
10                                                     ORDER OF DISMISSAL
         DEPARTMENT OF TRANSPORTATION,
11       et al.,
12                                 Defendants.
13
14           This matter comes before the Court sua sponte on the Court’s Order to Show Cause, Dkt.
15
     #10. Plaintiff Alisha Silbaugh has named as Defendants the Department of Transportation and
16
     Secretary Elaine Chao. Dkt. #1-1. No Defendant has appeared in this matter.
17
18          Plaintiff Silbaugh filed this case on August 24, 2018. Dkt. #1. The Complaint was posted

19   on the docket on August 27, 2018. Dkt. #5. Summonses were provided to Plaintiff on September
20   10, 2018, with a letter explaining how to fill them out. Dkt. #8. The following day, Ms. Silbaugh
21
     submitted purported proof of service. See Dkt. #9; see also Dkt #11-2.
22
            The Joint Status Report was due in this case by October 19, 2018. Dkt. #7. No Joint
23
24   Status Report has been filed. On November 8, 2018, the Court issued an Order to Show Cause

25   why this case should not be dismissed for this failure. On November 30, 2018, Ms. Silbaugh
26   filed a Response stating that “Plaintiff has shown cause by delivering the complaint and summons
27
     to the defendant via Certified mail” and that “[c]opies of the summons and complaint were sent
28
     to the Acting Attorney General, 950 Pennsylvania Avenue, NW… in compliance of Rule

     ORDER OF DISMISSAL - 1
      

     4(i)(1)(B).” Dkt. #11 at 1. Ms. Silbaugh does not explain why she did not file a status report, or
 1
 2   otherwise explain her attempts at service, by the due date for the Joint Status Report.

 3          The above evidence indicates a failure to properly serve Defendants under Federal Rule
 4
     of Civil Procedure 4 and failure to prosecute this case. Rule 4(i) requires the plaintiff to send a
 5
     copy of the summons and the complaint by registered or certified mail to the Attorney General
 6
 7   in Washington, D.C. and to “the civil-process clerk at the United States attorney’s office” for the

 8   district where the action was brought, and to “the agency, corporation, officer, or employee”
 9   being sued in an official capacity. Fed. R. Civ. P. 4(i). This explains why no Defendant has
10
     appeared. Further, the 90-day time limit for service has now passed. See Fed. R. Civ. P. 4(m).
11
            This is not Ms. Silbaugh’s first attempt and failure to properly serve the United States
12
13   and/or one of its agencies under the same or similar circumstances. See Case No. 2:17-cv-1759-

14   RSM, Dkt. #33 (failure to mail signed summons to the Attorney General); Case No. 2:18-cv-
15   569-RSM, Dkt. #17 (failure to follow the procedures of Rule 4(i)); Case No. 2:18-cv-01182-JCC
16
     Dkt. #17 (response from United States challenging the adequacy of service).
17
            The Court finds that Ms. Silbaugh has failed to comply with Rule 4 and failed to prosecute
18
19   her case. Ms. Silbaugh provides no valid basis for extending the time limit for service. Further,

20   given her prior track record in this Court, the Court finds that dismissal is warranted at this time.
21
              Having reviewed the relevant briefing and the remainder of the record, the Court hereby
22
     finds and ORDERS that Plaintiff’s claims are DISMISSED. This case is CLOSED.
23
            DATED this 4 day of December 2018.
24
25
26
27
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER OF DISMISSAL - 2
